Title: [June 1771]
From: Adams, John
To: 



      1771. Saturday June 1st.
      
      
       Spent the Day at Worcester in Riding about with Mr. Putnam to see his Farm. He does what he pleases with Meadows and Rivers of Water. He carries round the Streams wherever he pleases.
       Took one Ride up to Baggachoag Hill, one Way, and another up the Lane by Doolittles shop, and I found that great Alterations have been made, and many Improvements, in 13 Years, for it is so long since I was in Either of those Parts of the Town of Worcester before. In the latter Road, I missed many objects of my former Acquaintance, many shady Thicketts and gloomy Grottos, where I have sat by the Hour together to ruminate and listen to the falls of Water.
       This Pleasure of revisiting an old Haunt is very great. Mr. Putnam says he was lately at Danvers, and visited the very Path where he used to drive the Cows to Pasture when he was 7 Years old. It gave him a strange Feeling. It made him feel young, 7 Year old.
       I visited Dr. Willard, I see little Alteration in him or his Wife in 16 Years, his Sons are grown Up. Sam, the eldest who has been to Colledge is settled at Uxbridge in the Practice of Physick, Levi is at home.
       I met Coll. Gardiner Chandler. He said he heard I was in Quest of Health—if I found more than I wanted he begged a little—no poor Creature ever suffered more for Want of it. Thus he is the same Man. 16 Years, I have been a Witness to his continual Complaints of Weakness, and Want of Health.
       This Day, Mr. Putnams eldest Daughter Eleanor, brought to the World her first Daughter, being married to Rufus Chandler, Son of Coll. John.
      
       

      1771. Sunday June 2d.
      
      
       Heard Mr. Wheeler, late Minister of Harvard, at Worcester all day.
       Here I saw many Faces much altered and many others not at all, since I first knew this Place which is now 16 Years. Here I saw many young Gentlemen, who were my Scholars and Pupils, when I kept School, here—Jno. Chandler Esq. of Petersham, Rufus Chandler, the Lawyer, Dr. Wm. Paine, who now studies Physick with Dr. Holyoke of Salem, Nat. Chandler, who studies Law with Mr. Putnam, and Dr. Thad. Maccarty, who is now in the Practice of Physick at Dudley. Most of these began to learn Latin with me.
       Memorandum. Gard. Chandler Yesterday said, that many Regulations were wanting, but the Town of Boston more than any Thing—and that after Election every Body used to be enquiring, who was chosen Councillors, very anxious and inquisitive to know. But now no Body asked any Thing about it. And Putnam said Yesterday He did not like the Town of Boston, He did not like their Manners—&c. I record these curious Speeches, because they are Characteristick of Persons, and of the Age.
       Drank Tea at Mr. Putnams with Mr. Paine, Mrs. Paine, Dr. Holyokes Lady and Dr. Billy Paine. The Dr. is a very civil, agreable and sensible young Gentleman.
       Went in the Evening over to G. Chandlers and chatted with him an Hour. He is very bitter vs. the Town of Boston. I hate ’em from my Soul says he.—Great Patriots—were for Non Importation, while their old Rags lasted, and as soon as they were sold at enormous Prices, they were for importing—no more to be heard about Manufactures— and now, there is a greater Flood of Goods than ever were known—and as to Tea, those who were most strenuous against it are the only Persons who have any to sell.
       Jno. Chandler Esqr. of Petersham came into P.s in the Evening from Boston Yesterday, and gave us an Account of Mr. Otis’s Conversion to Toryism.—Adams was going on, in the old Road, and Otis started up and said they had gone far enough in that Way, the Governor had an undoubted Right to carry the Court where he pleased, and moved for a Committee to represent the Inconveniences of sitting there, and moved for an Address to the Governor. He was a good Man—the Ministers said so—the Justices said so and it must be so— and moved to go on with Business, and the House voted every Thing he moved for.—Boston People say he is distracted, &c.
      
      
       
        
   
   On the first day of the new assembly, 29 May, Otis opposed Samuel Adams’ uncompromising position that the removal of the General Court to Cambridge was a violation of the Province charter and succeeded in substituting much more conciliatory language in the usual House remonstrance to Hutchinson (who had received his commission as governor in March) on this subject. See Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1771–1772, p. 6; Wells, Samuel AdamsWilliam V. Wells, The Life and Public Services of Samuel Adams, Boston, 1865; 3 vols., 1:393–396.


       
      
      

      1771. Monday June 3d.
      
      
       A fine Morning—a soft, sweet S.W. Wind. Oated in Spencer—turned my Horse to grass at Wolcotts in Brookfield. I ride alone, I find no Amusement, no Conversation, and have nothing to think about. But my Office and Farm frequently steal into my Mind, and seem to demand my Return. They must both suffer for Want of my Presence.
       The Road to Stafford turns off, by Brookfield Meeting House, into Brimfield in the County of Hampshire.
       Dined at Cheneys of Western in the County of Hampshire. An old Man came in, and after some Conversation with the old Landlady, she asked him, if he was not the Man who called here about 17 Years ago and was intrusted with a Jill of W. India Rum? He said Yes. Hant you had your Money?—No.—Well I sent it by a Brimfield Man, within a fortnight after. I’le at him about it. I’m desperate glad you mentioned it. I had the Rum. I was driving down a drove of Hogs. My two Boys were with me, I lost em both in the Year 1759, one at Crownpoint and one about 10 mile from Albany. They drinked the Rum with me. I’m glad you mentioned it—the Money is justly your due. I’le pay you now— how much is it.—2s: 4d.—But says I, interposing for Curiosity, that will hardly do justice for the Interest is as much as the Principall. The whole Debt is 4s: 8d.—I’m a poor Man says he. Landlady wont ask me Interest.—I was much amused with the old Womans quick and tenacious Memory, and with the old Mans Honesty. But it seems to be, that the whole Anecdote shews that these are but two Penny People.
       This honest Man whose Name is Frost, hearing that I was bound to the Spring, and unacquainted with the Way, very obligingly waited for me, to shew me the Way as far as he went which was several Miles. His father came from Billerica, to Springfield. Mrs. Cheney says her Husband came from Roxbury. I found that Frost was a great Partisan of the mineral Spring. He said, He had been weakly this 30 Year, and the Spring had done him more good in a few days, than all the Drs. had done, in 30 Year—and he went on and told of a great Number of marvellous Instances of Cures wrought there by Washing and drinking while he was there.
       Oated at Silas Hodges’s in Brimfield, near the baptist Meeting House. There I find they have not so much faith in the Spring. Lodged at Colburns the first House in Stafford. There I found one David Orcutt, who came from Bridgwater 30 Years ago, a Relation of the Orcutts in Weymouth. He I find is also a great Advocate for the Spring. He was miserable many Years with Rheumatism &c., and by means of the Spring was now a comfortable Man. The Landlord came with his Father 30 Years ago from Roxbury. He has a farm of 200 Acres of Land, 100 under Improvement, keeps near 30 Head of neat Cattle, 3 Horses, 50 sheep, and yet offers to sell me his Place for £500 L.M.
      
      
       
        
   
   Contemporary opinions on the curative powers of the mineral springs at Stafford, Conn., which first attracted wide public attention in 1766, are well summarized by Carl Bridenbaugh in an article on “Baths and Watering Places of Colonial America,”WMQWilliam and Mary Quarterly., 3d ser., 3:152–158 (April 1946).


       
      
      

      1771. Tuesday. June 4th.
      
      
       Rode over to the Spring. One Childs had built a little House, within a few Yards of the Spring, and there some of the lame and infirm People keep. The Spring arises at the Foot of a Steep high Hill, between a Cluster of Rocks very near the Side of a River. The Water is very clear, limpid and transparent, the Rocks And Stones and Earth at the Bottom are tinged with a reddish yellow Colour, and so is the little Wooden Gutter that is placed at the Mouth of the Spring to carry the Water off—indeed the Water communicates that Colour, which resembles that of the Rust of Iron, to whatever Object it washes. Mrs. Child furnished me with a Glass Mugg, broken to Pieces and painted together again, and with that I drank pretty plentifully of the Water. It has the Taste of fair Water with an Infusion of some Preparation of steel in it, which I have taken, heretofore—Sal Martis, somewhat like Copperas. They have built a shed over a little Reservoir made of Wood, about 3 feet deep and into that have conveyed the Water from the Spring, and there People bath, Wash and plunge, for which Childs has 8d. a time. I plunged in twice—but the 2d time was superfluous and did me more hurt than good, it is very cold indeed.
       Mrs. Child directed me to one Greens about half a Mile from the Spring, as a Place to lodge at, and when I got there I found it was my old Acquaintance John Green who lived with Coll. Chandler at Worcester while I lived with Putnam and married A. Ward, daughter of Captn. Ward and Sister of Sam. Ward who married Dolly Chandler.
       Green told me, to day, that he had lived in Woodstock 13 Years and had nothing but bad luck, all the Time. Now he was about to try whether Change of Place, would alter his fortune. I asked what bad Luck? He said he had fail’d in Trade like a fool—and after Dinner he said that the richest Men were such as had fail’d in Trade. His Uncle John Chandler broke once, and very nigh breaking another Time. His Uncle Tommy Green broke once. John Spooner broke once. So I dont entirely despair.—This News I was not att all surprized to hear, for I thought fifteen Year ago, that Jno. Green would turn out so. He was a boaster of his Vices—a great affecter of licentiousness—and at last got in Love, like a fool, with a Girl, much too good for him. He says that McClelan of Woodstock is the richest Man in that Town, by a great Run of surprizing Luck in Trade in English, W. India Goods and Potash.
       Dined at Greens, and after 2 Hours by Sun took my Horse and went to the Spring again, and drank of the Water. Then I rode up the Mountain, at the Foot of which this Spring ooses. The Hill is high And the Prospect from it, extensive, but few cultivated Spots appear, the Horison is chiefly Wilderness. The Mountain seems to be a Body of Oar, Iron Oar, I suppose, and the Water filtrating thro that Mountain of Mineral’s imbibes its salubrious Quality. What Particles it is impregnated with, I cant tell—But it is saturated with something. The Bottom and sides of the Cistern are painted a deep yellow, and a plentifull Dust or flour remains after the Water is drawn off. They say, that this yellow Sediment is the best thing for Scrophulous Humours, or any other Breakings out, Eruptions, Sores, Ulcers, Cankers, &c.
       Jno. Green and his Wife reminded me to day of the old Story of Betsy Friswell, who staid at Mrs. Putnams when I was there and afterwards fell in Love, with Green. She fell in Love at Worcester, but restrained and suppressed her Passion, till sometime after Green made his Appearance at Woodstock Meeting and the sight of him revived all her old Thoughts and Emotions, and quite overcame her. She went into Fits &c. and her Brother prevailed on Green to go and see her, and she asked him, whether she should live or die, for her life and death were in his Power. If he would have her she should live, if not, she should die. He said He could not—he was engaged—or could not like her well enough—and She went into Fits, immediately, and languished away and died. This Anecdote was very familiar to me, when I first left Worcester. I have told it 100 times, with much Pleasure and Laughter, but had entirely forgot it, so that I could not for some Time recollect the Name of Betsy Friswell. But I never heard before the melancholly Circumstance that the poor Girl died.
       The Place where I now sit, in the Chamber in Greens House, has the Command of a great View, this is a Mountainous Country. This House stands upon very high Land, and here is a fine spacious Road laid out, very wide and of great Length and quite strait, which lies right before me now, with the Meeting House in the Middle of it, more than half a Mile off.
       Coll. Abijah Willard and Sam Ward and another bought of Wm. Brown of Salem, or Virginia, 7000 Acres of Land in this Town, and they are about erecting Iron Mills here, Furnaces, &c. and there is a Talk of making this a Shire Town, &c. Unimproved Land is to be bought in this Town in great Plenty for 6s. an Acre.
       At Night, Green call’d to his Wife, come put by your Work and come in, and takes his Family Bible, and reads a Chapter and then makes a long Prayer of half an Hour, and we all go to bed.
      
      
       
        
   
   Thus in MS, and probably exactly what JA meant. CFA silently corrected this word to “puttied.”


       
       
        
   
   MS: “had.”


       
       
        
   
   MS: “and.”


       
      
      

      1771. Wednesday June 5th.
      
      
       Rode to the Spring, drank and plunged. Dipped but once. Sky cloudy.
       Activity and Industry, care, and Oeconomy, are not the Characteristicks of this Family. Green was to set out upon a Journey to Providence to day to get Stores &c. and Stock for Trade, but he lounged and loitered away, hour after Hour till 9 O Clock before he mounted. The Cow, whose Titts strutt with Milk, is unmilked till 9 O Clock. My Horse would stand by the Head Hour after Hour if I did not put him out my self, tho I call upon the father and the Sons to put him out.
       Looking into a little Closet in my Chamber this Morning I found a pretty Collection of Books, the Preceptor, Douglass’s History, Paradise lost, the musical Miscellany in two Volumes, the Life of the Czar, Peter the great &c.
       I laid hold of the 2d Volume of the Preceptor, and began to read the Elements of Logick, and considered the four fold Division of the Subject, simple Apprehension, or Perception, Judgment or Intuition, Reasoning, and Method. This little Compendium of Logick, I admired at Colledge. I read it over and over. I recommended it to others, particularly to my Chum David Wyer, and I took the Pains to read a great Part of it to him and with him.
       By simple Apprehension or Perception we get Ideas, by Sensation and by Reflection, the Ideas we get are Simple, &c.
       Mem.—I hope I shall not forget to purchase these Preceptors, and to make my Sons transcribe this Treatise on Logick entirely with their own Hands, in fair Characters, as soon as they can write, in order to imprint it on their Memories. Nor would it hurt my Daughter to do the same. I have a great Opinion of the Exercise of transcribing, in Youth.
       About 11. O Clock arrived, Dr. McKinstry of Taunton and spoke for Lodgings for himself and Colborn Barrell and his Wife.—It is not you? Is it? says he.—Persons in your Way are subject to a certain weak Muscle and lax Fibre, which occasions Glooms to plague you. But the Spring will brace you.—I Joy and rejoice at his Arrival. I shall have Opportunity to examine him about this mineral, medicinal Water.
       I have spent this day in sauntering about, down in the Pasture to see my Horse, and over the fields in the Neighbourhood. Took my Horse after noon and rode away East, a rugged rocky Road, to take View of the Lands about the Town—and went to the Spring. 30 People have been there to day, they say. The Halt, the Lame, the vapoury, hypochondriac, scrophulous, &c. all resort here. Met Dr. McKinstry at the Spring. We mounted our Horses together, and turned away the Western Road toward Somers to see the Improvements, that I saw Yesterday from the Mountain by the Spring, and returned, to our Lodgings.—The Dr. I find is a very learned Man. He said that the Roman Empire came to its Destruction as soon as the People got set against the Nobles and Commons as they are now in England, and they went on Quarrelling, till one Brutus carried all before him and enslaved em all.—Caesar, you mean Dr.—No I think it was Brutus, want it?—Thus We see the Dr. is very Book learnt. And when we were drinking Tea, I said, 500 Years hence there would be a great Number of Empires in America, independent of Europe and of each other.—Oh says he I have no Idea that the World will stand so long—not half 500 Years. The World is to conform to the Jewish Calculations, every seventh day was to be a day of Rest, every 7th Year was to be a Jubilee, and the 7th. Thousand Years will be a Thousand Years of Rest and Jubilee—no Wars, no fightings, and there is but about 230 wanting to compleat the 6000 Years. Till that Time, there will be more furious Warrs than ever.
       Thus I find I shall have in the Dr. a fund of Entertainment. He is superficial enough, and conceited enough, and enthusiastical enough to entertain.
      
      
       
        
   
   Wyer, who came from Falmouth (Portland, Maine), was in the Harvard class of 1758; he studied law and from 1762 practiced in Falmouth; admitted attorney in the Superior Court, 1765, and barrister two years later; died in 1776 (Superior Court of Judicature, Minute Books 76, 87; Stark, Loyalists of Mass.James H. Stark, The Loyalists of Massachusetts and the Other Side of the American Revolution, Boston, 1910., p. 466).


       
      
       

      1771. Thurdsday June 6.
      
      
       Spent this fine day in rambling on horseback and on foot with Dr. McKinstry East and West, North and South. Went with him twice to the Spring and drank freely of the Waters, and rode about to hire an Horse to carry me to Springfield and Northampton. At last obtained one. The Dr. is alert and chearfull and obliging and agreable.
       In the afternoon Colburn Barrell and his Wife and Daughter came, and took Lodgings at our House. Drank Tea and spent the Evening with them. When the Dr. took his Hat to go out to a Neighbours to lodge, Colburn sprung out of his Chair and went up to the Dr., took him by the Hand And kissed him, before all the Company in the Room. This is Sandemanianism.
       Rode this day, beyond the Meeting House, and found my old Acquaintance the Parson, John Willard, at his own Door. He lives in a little, mean looking Hutt. How many of my Contemporaries at Colledge, worthy Men, live in poor and low Circumstances! Few of them have so much of this Worlds Goods as have fallen even to my Share, tho some of them have much more. Let me enjoy then what I have, and be gratefull.
       Mr. Barrell confirms the Account of Mr. Otis’s Behaviour in the House, which Mr. Chandler gave me at Worcester. But says he cannot reconcile this, to Mr. Otis’s whole Conduct for a Course of Years.
      
      
       
        
   
   Colborn Barrell was an elder, or preacher, of the Sandemanian sect in Boston; from the custom mentioned here by JA, the Sandemanians were sometimes vulgarly called “Kissites” (Col. Soc. Mass., Pubns.Colonial Society of Massachusetts, Publications., 6 [1904]: 113, 131, 132, note).


       
      
      

      1771. Fryday. June 7th.
      
      
       Went to the Spring with the Dr. and drank a Glass and an half i.e. a Jill and an half. My Horse was brought very early—my own Mare I shall leave in a very fine Pasture, with Oats for her twice a Day that she may rest and recruit.
       Barrell this Morning at Breakfast entertained Us with an Account of his extravagant Fondness for Fruit. When he lived at New market he could get no fruit but Strawberries, and he used frequently to eat 6 Quarts in a Day. At Boston, in the very hottest of the Weather he breakfasts upon Water Melons—neither Eats nor drinks any Thing else for Breakfast. In the Season of Peaches he buys a Peck, every Morning, and eats more than half of them himself. In short he eats so much fruit in the Season of it that he has very little Inclination to any other Food. He never found any Inconvenience or ill Effect from fruit— enjoys as much Health as any Body. Father Dana is immoderately fond of fruit, and from several other Instances one would conclude it very wholsome.
       Rode to Somers, over a very high large Mountain which the People here call Chesnut Hill. It is 5 miles over, very bad Road, very high Land. It is one of a Range of great Mountains, which runs North and South Parallell with Connecticutt River, about 10 miles to the East of it, as another similar Range runs on the Western Side of it. There is a Mountain which they call the bald Mountain which you pass by as you cross Chesnutt hill, much higher from whence you can see the great River, and many of the great Turns upon it, as they say.—Dined at Kibbys, met People going over to the Spring.
       In Kibbys Barr Room in a little Shelf within the Barr, I spied 2 Books. I asked what they were. He said every Man his own Lawyer, and Gilberts Law of Evidence. Upon this I asked some Questions of the People there, and they told me that Kibby was a sort of Lawyer among them—that he pleaded some of their home Cases before Justices and Arbitrators &c. Upon this I told Kibby to purchase a Copy of Blackstones Commentaries.
       Rode from Kibbys over to Enfield, which lies upon Connecticutt River, oated and drank Tea at Peases—a smart House and Landlord truly, well dressed, with his Ruffles &c., and upon Enquiry I found he was the great Man of the Town—their Representative &c. as well as Tavern Keeper, and just returned from the general Assembly at Hartford.—Somers and Enfield are upon a Levell, a fine Champaign Country. Suffield lies over the River on the West Side of it.
       Rode along the great River to Windsor, and put up at Bissalls—i.e. in East Windsor, for the Town of Windsor it seems lies on the West Side of the River.
       The People in this Part of Connecticutt, make Potash, and raise a great Number of Colts, which they send to the West Indies, and barter away for Rum &c. They trade with Boston and New York but most to New York. They say there is a much greater Demand for Flaxseed of which they raise a great deal, at N. York, than there is at Boston, and they get a better Price for it. Kibby at Somers keeps a Shop, and sells W. India goods and English Trinketts, keeps a Tavern, and petty foggs it.
       At Enfield you come into the great Road upon Connecticutt River, which runs back to Springfield, Deerfield, Northampton &c. North-ward and down to Windsor and Hartford, Weathersfield and Middleton, Southward.
       
       The Soil as far as I have ridden upon the River if I may judge by the Road is dry and sandy. But the Road is 3/4 of a mile from the River and the intervale Land lies between.
       I begin to grow weary of this idle, romantic Jaunt. I believe it would have been as well to have staid in my own Country and amused myself with my farm, and rode to Boston every day. I shall not suddenly take such a Ramble again, merely for my Health. I want to see my Wife, my Children, my Farm, my Horse, Oxen, Cows, Walls, Fences, Workmen, Office, Books, and Clerks. I want to hear the News, and Politicks of the Day. But here I am, at Bissills in Windsor, hearing my Landlord read a Chapter in the Kitchen and go to Prayers with his Family, in the genuine Tone of a Puritan.
      
      

      1771. Saturday June 8th.
      
      
       Bissill says, there are Settlements, upon this River, for 300 Miles— i.e. from Seabrook Saybrook where it discharges itself. The River, in the Spring, when the Snow melts, swells prodigiously and brings down the Washings of Mountains and old Swamps, rotten Wood and Leaves &c. to inrich the Intervale Lands, upon its banks.
       At eleven O Clock arrived at Wrights in Weathersfield. I have spent this Morning in Riding thro Paradise. My Eyes never beheld so fine a Country. From Bissills in Windsor to Hartford Ferry, 8 Miles, is one continued Street—Houses all along, and a vast Prospect of level Country on each Hand, the Lands very rich and the Husbandry pretty good. The Town of Hartford is not very compact, there are some very handsome and large Houses, some of brick. The State House is pretty large, and looks well. I stopped only to oat my Horse and get my Head and Face shaved, and then rode to Weathersfield 4 miles, on the West Side of the River.—Here is the finest Ride in America, I believe. Nothing can exceed the Beauty, and Fertility of the Country. The Lands upon the River, the flatt low Lands, are loaded with rich, noble Crops of Grass, and Grain and Corn. Wright says, some of their Lands, will yeild 2 Crops of English Grass, and two Ton and an half at each Crop, and plenty of after feed besides—but these must be nicely managed and largely dunged. They have in Weathersfield a large brick Meeting House, Lockwood the Minister. A Gentleman came in and told me, that there was not such another Street in America as this at Weathersfield excepting one at Hadley, and that Mr. Ingersol the Stamp Master told him, he had never seen in Phyladelphia nor in England, any Place equal to Hartford and Weathersfield.—One Joseph Webb, one Deane and one Verstille, are the principal Traders here, both in English and W. India Goods.
       Dined at the Widow Griswalls Griswolds in Weathersfield about 3 Miles from Wrights, the Road and Country are equally pleasant all the Way. Sat down to Table with the old Woman and another Woman, and a dirty, long, greybearded Carpenter who was at Work for Landlady, and might be smelled from one Room to the other—So that these Republicans are not very decent or neat. Landlady and her House-wright very very chatty about Boston, Providence, Newport, Marthas Vineyard And Nantuckett. Landlady says the Deputy Governor calls here and always has some comical Story to tell her. He asked her tother day to come down and see his Wife make cheese. He has 22 Cows, and his Women make Cheese in the forenoon and then dress up and go out, or receive Company at home.
       Rode to Middletown, and put up for the Sabbath at Shalers, near the Court House. Middleton I think is the most beautifull Town of all. When I first opened into the Town which was upon the Top of a Hill, there opened before me the most beautifull Prospect of the River, and the Intervals and Improvements, on each Side of it, and the Mountains at about 10 Miles distance both on the East and West Side of the River, and of the main Body of the Town at a Distance. I went down this Hill, and into a great Gate, which led me to the very Banks of the River. The Road lies here along the Bank of the River and on the right Hand is a fine level Tract of Interval Land as rich as the Soil of Egypt. The Lotts are divided by no Fence, but here are Strips runing back at right Angles from the River, on one is Indian Corn, on another Parrallell to it is Rye, on another Barley, on another Flax, on another a rich Burden of Clover and other English Grasses, and after riding in this enchanting Meadow for some Time you come to another Gate, which lets you into the main Body of the Town, which is ornamented as is the Meadow I just mentioned, with fine Rows of Trees and appears to me as populous, as compact and as polite as Hartford.
       The Air all along from Somers to Middleton appears to me to be very clear, dry, and elastic. And therefore, if I were to plan another Journey for my Health, I would go from Boston to Lancaster and Lunenbourg, thence to No. 4. and thence down to N. Hampton, Deerfield, Hadley, Springfield, then to Endfield, and along the River down to Seabrook, and from thence over to Rhode Island and from thence to Braintree. And here I might possibly, i.e. at No. 4. look up some Land to purchase for my Benefit, or the Benefit of my Children. But I hope I shall not take another Journey merely for my Health very soon. I feel sometimes sick of this—I feel guilty—I feel as if I ought not to saunter and loyter and trifle away this Time—I feel as if I ought to be employed, for the Benefit of my fellow Men, in some Way or other.
       In all this Ramble from Stafford, I have met with nobody that I knew, excepting Jo. Trumble, who with his father the Governor were crossing the ferry for the East Side when I was for the West.
       Bespoke Entertainment for the Sabbath, at Shalers, and drank Tea. She brought me in the finest and sweetest of Wheat Bread, and Butter, as yellow as Gold, and fine Radishes, very good Tea and sugar. I regaled without Reserve. But my Wife is 150 Miles from me at least, and I am not yet homeward bound. I wish Connecticutt River flowed through Braintree. But the barren rocky Mountains of Braintree are as great a Contrast as can be conceived to the level smoth, fertile Plains of this Country. Yet Braintree pleases me more.
       I long to be foul of Deacon Belchers Orchard. I am impatient to begin my Canal, and banks, to convey the Water all round, by the Road and the House. I must make a Pool in the Road by the Corner of my Land at the Yard in front of the House, for the cool Spring Water to come into the Road there—that the Cattle, and Hogs, and Ducks may regale themselves there.
       Looking into the Almanac, I am startled. Superior Court Ipswich is the 18th. day of June. I thought it a Week later 25. So that I have only next Week to go home 150 Miles. I must improve every Moment. It is 25 miles a day if I ride every day next Week.
      
      
       
        
   
   Silas Deane, lawyer, merchant, member of the Connecticut legislature, and subsequently a member of the Continental Congress and one of the American commissioners in Paris, with whose activities in Europe JA, as Deane’s successor, was to be deeply involved.


       
       
        
   
   Thus in MS. JA doubtless meant “rode” or “came.”


       
       
        
   
   JA probably means that he would travel via Lancaster and Lunenburg, Mass., to “No. 4,” a settlement on the upper Connecticut River that is now Charlestown, N.H.


       
      
      

      1771. Sunday, June 9th.
      
      
       Feel a little discomposed this Morning. Rested but poorly last night. Anxious about my Return—fearfull of very hot or rainy weather. I have before me an uncomfortable Journey to Casco Bay—little short of 300 miles.
       Looking into a little bedroom, in this House Shaylers, I found a few Books, the musical Miscellany, Johnsons Dictionary, the farmers Letters, and the Ninth Volume of Dr. Clarks sermons. This last I took for my Sabbath Day Book, and read the Sermon on the Fundamentals of Christianity, which he says are the Doctrines concerning the Being and Providence of God, the Necessity of Repentance and Obedience to his Commands, the Certainty of a Life to come, a Resurrection from the dead and a future Judgment.
       Read also another Sermon on the Reward of Justice. “There is, says the Dr., a Duty of Justice towards the Public. There is incumbent upon Men the very same Obligation, not to wrong the Community; as there is, not to violate any private Mans Right, or defraud any particular Person of his Property. The only Reason, why Men are not always sufficiently sensible of this; so that many, who are very just in their Dealings between Man and Man, will yet be very fraudulent or rapacious with Regard to the Public; is because in this latter Case, it is not so obviously and immediately apparent upon whom the Injury falls, as it is in the Case of private Wrongs. But so long as the Injury is clear and certain; the Uncertainty of the Persons upon whom the Injury falls in Particular, or the Number of the Persons among whom the damage may chance to be divided, alters not at all the Nature of the Crime itself.”
       Went to Meeting in the Morning, and tumbled into the first Pew I could find—heard a pretty sensible, Yalensian, Connecticuttensian Preacher. At Meeting I first saw Dr. Eliot Rawson, an old School fellow. He invited me to dine. His House is handsome without, but neither clean nor elegant within, in furniture or any Thing else. His Wife is such another old Puritan as his Cousin, Peter Adams’s Wife at Braintree. His Children are dirty, and ill governed. He first took me into his Physick Room, and shewed me a No. of Curiosities which he has collected in the Course of his Practice—first an odd kind of long slender Worm preserved in Spirits. He says he has had between 20 and 30 Patients with such Worms—several Yards long and some of them several Rods. He shewed me some fingers he cutt off and some Wens, and his Physick Drawers And his Machine to pound with his Pestle &c.
       His dining Room is crouded with a Bed and a Cradle, &c. &c. We had a picked up Dinner. Went to Meeting with him in the Afternoon, and heard the finest Singing, that ever I heard in my Life, the front and side Galleries were crowded with Rows of Lads and Lasses, who performed all the Parts in the Utmost Perfection. I thought I was wrapped up. A Row of Women all standing up, and playing their Parts with perfect Skill and Judgment, added a Sweetness and Sprightliness to the whole which absolutely charmed me.—I saw at Meeting this Afternoon Moses Paine, who made a decent Appearance and the Dr. tells me lives by his Trade of a shoemaker comfortably from Day to day.
       The more I see of this Town the more I admire it. I regrett extremely that I cant pursue my Tour to New Haven.
       The Dr. thinks Hancock vain. Told a Story.—“I was at school with him, and then upon a level with him. My father was richer than his. But I was not long since at his Store and said to Mr. Glover whom I knew, this I think is Mr. Hancock. Mr. H. just asked my Name and nothing more—it was such a Piece of Vanity! There is not the meanest Creature that comes from your Way, but I take Notice of him—and I ought. What tho I am worth a little more than they—I am glad of it, and that I have it that I may give them some of it.” I told the Dr. that Mr. H. must have had something upon his Mind—that he was far from being Arrogant—&c.
       Drank Tea with Landlady, and her Son Mr. Shaylor, in pretty, western Room. But they are not very sociable. In short, I have been most miserably destitute of Conversation here. The People here all Trade to N. York, and have very little Connection with Boston. After Tea went over to the Drs., and found him very social and very learned. We talked much about History &c. He says, that Boston lost the Trade of this Colony by the severe Laws vs. their old Tenor. But they may easily regain the Trade, for the People here are much disgusted with N. York for their Defection from the Non Importation Agreement, and for some frauds and unfair Practises in Trade. He says they have found out that N. York Merchants have wrote home to the Manufacturers in England to make their Goods narrower and of a meaner fabric that they might sell cheaper, and undersell Boston. The Dr. says that Coll. Josa. Quincy quarrells with his Workmen &c. but Norton is a clever Man, he called to see him and was much pleased, &c.
       Landlady has an only Son Nat. Shaylor, and she is very fond and very proud of him. He lived with a Merchant—is now 25 or 26 and contents himself still to keep that Merchants Books without any Inclination to set up for himself. Is a great Proficient in Musick. Plays upon the Flute, Fife, Harpsicord, Spinnett &c. Associates with the Young and the Gay, and is a very fine Connecticutt young Gentleman. Oh the Misery, the Misfortune, the Ruin of being an only Son! I thank my God that I was not, and I devoutly pray, that none of mine may ever be!
      
      
       
        
   
   Samuel Clarke (1675–1729), rector of St. James’s, Westminster, a prolific writer on metaphysical and theological subjects (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.).


       
       
        
   
   This Peter Adams was a cousin of Deacon John Adams; his 2d wife was Elizabeth Rawson (A. N. Adams, Geneal. Hist, of Henry Adams of BraintreeAndrew N. Adams, A Genealogical History of Henry Adams, of Braintree, Mass., and His Descendants, Rutland, Vt., 1898., p. 397)


       
      
       

      1771. Monday June 10th.
      
      
       Took my Departure from Middleton, homewards, the same Way I went down. Very hot. Oated at Hartford, and reached Bissills of Winser, 23 Miles before Dinner, just as they had got their Indian Pudding and their Pork and Greens upon the Table, one quarter after 12. After Dinner attempted to cutt off an Angle, by striking over by Goshen, i.e. Ellington, to Kibbys at Somers, but lost my Way, and got bewildered among Woods and cross Paths, and after riding 10 Miles to no Purpose returned to Bissells, and took the old Rout to Enfield, excessive hot. Lodged at Peases. But passed a very restless uncomfortable Night. Overcome with Fatigue and inflamed with Heat I could not sleep. And my Meditations on my Pillow were unhappy.
      
      

      1771. Tuesday June 11.
      
      
       Rode to Kibbys at Somers but got caught in the Rain—very heavy plentifull Showers—I was much wet. Thus I have hitherto had not very good Luck upon my homeward bound Voyage. Dined at Kibbys and then rode over the Mountain to Stafford, went to the Spring and drank of the Waters with a Gentleman from New Jersey, who was there, with a Servant. Dr. McKinstry was gone to Brookfield, to accompany Mr. Barrell so far in his Way home.
      
      

      1771. Wednesday June 12.
      
      
       Sat out upon my Return home, oated at Warreners, in Brimfield, caught in a cold Rain, obliged to stop at Cheneys in Western in order to dine. Landlord very sick of a Plurisie. While I was at Cheneys 5 Chaises went by. Jona. Amory and Wife, Deacon Newhall and Wife, Ned Paine and Wife and Sister and servants &c.—Oated at Spencer, drank Tea and putt up at Serjeants in Leicester—a very good House, neat and clean and convenient &c.
       I have had a naked, barren Journey. My Brains have been as barren the whole Time, as a sandy Plain, or a gravelly Nole. My Soul has been starved. Came off, just when Company began to collect. This Week and the next would have brought together a curious Collection of Characters from all Parts of New England, and some perhaps from the Southern Provinces and some from the W. Indies.
      
      

      1771. Thurdsday June 13th.
      
      
       Remarkable, the Change of Thoughts, and feelings, and Reasonings which are occasioned by a Change of Objects. A Man is known by his Company, and evil Communications corrupt good Manners. “Man is a Social Creature and his Passions, his feelings, his Imaginations are contagious.” We receive a Tincture of the Characters of those we converse with.
       Stopped at Mr. Putnams, and at the Court House, went in and bowed to the Court and shook Hands with the Bar, said How d’ye, and came off. Dined at Coll. Williams’s, drank Tea at Munns, with Dr. Cooper and his Lady, Captn. Jona. Freeman and his Lady and Mr. Nat. Barrett and his Lady, who were upon their Return from a Tour to Lancaster.
       Rode this day from Worcester to Munns in Company with one Green of Leicester, who was very social, and good Company, an honest, clever Man. By him I learn that Thomas Faxon of Braintree, has removed with his Family, to Leicester, and hired an House near the Meeting House. And I met Joseph Crane to day in Marlborough, going to Rutland. He is about removing his Family there. But I find that People in Rutland, and Leicester and Worcester, &c. are more disposed to emigrate still farther into the Wilderness, than the Inhabitants of the old Towns.
       I hear much to day and Yesterday of the Harmony prevailing between the Governor and the House. Cushing is unanimous Commissary, not negatived, and Goldthwait is Truckmaster. Behold how good and pleasant it is, for Brethren to dwell together in Unity. It seems to be forgotten entirely, by what means Hutchinson procured the Government—by his Friendship for Bernard, and by supporting and countenancing all Bernards Measures, and the Commissioners and Army and Navy, and Revenue, and every other Thing we complain of.
       I read to day an Address from the Convention of Ministers, and from the Clergy in the northern Part of the County of Hampshire and from the Town of Almesbury Amesbury, all conceived in very high Terms, of Respect and Confidence and Affection. Posterity will scarcely find it possible, to form a just Idea of this Gentlemans Character. But if this wretched Journal should ever be read, by my own Family, let them know that there was upon the Scene of Action with Mr. Hutchinson, one determined Enemy to those Principles and that Political System to which alone he owes his own and his Family’s late Advancement—one who thinks that his Character and Conduct have been the Cause of laying a Foundation for perpetual Discontent and Uneasiness between Britain and the Colonies, of perpetual Struggles of one Party for Wealth and Power at the Expence of the Liberties of this Country, and of perpetual Contention and Opposition in the other Party to preserve them, and that this Contention will never be fully terminated but by Warrs, and Confusions and Carnage. Caesar, by destroying the Roman Republic, made himself perpetual Dictator, Hutchinson, by countenancing and supporting a System of Corruption and all Tyranny, has made himself Governor—and the mad Idolatry of the People, always the surest Instruments of their own Servitude, laid prostrate at the Feet of both. With great Anxiety, and Hazard, with continual Application to Business, with loss of Health, Reputation, Profit, and as fair Prospects and Opportunities of Advancement, as others who have greedily embraced them, I have for 10 Years together invariably opposed this System, and its fautors. It has prevailed in some Measure, and the People are now worshipping the Authors and Abetters of it, and despizing, insulting, and abusing, the Opposers of it.—Edward and Alfred
       
        closed their long Glories with a Sigh to find
        th’ unwilling Gratitude of base Mankind.
       
       As I came over Sudbury Causey, I saw a Chaplain of one of the Kings Ships fishing in the River, a thick fat Man, with rosy Cheeks and black Eyes. At Night he came in with his fish. I was in the Yard and he spoke to me, and told me the News.—The Governor gave a very elegant Entertainment to the Gentlemen of the Army and Navy and Revenue, and Mrs. Gambier in the Evening a very elegant Ball—as elegant a cold Collation as perhaps you ever see—all in figures &c. &c.&c.
       Read this days Paper. The melodious Harmony, the perfect Concords, the entire Confidence and Affection, that seems to be restored greatly surprizes me. Will it be lasting. I believe there is no Man in so curious a Situation as I am. I am for what I can see, quite left alone, in the World.
      
      
       
        
   
   The three addresses mentioned here, with Hutchinson’s answers, are all printed in the Boston Evening Post, 3 June 1771.


       
       
        
   
   The Boston News Letter, which printed this day the cordial answer of the Council to the Governor’s address to both houses at the opening of the session, together with a detailed report of the military exercises and the dinner “at the charge of the Province” in honor of the King’s 34th birthday, 4 June.


       
      
      

      1771. Fryday June 14.
      
      
       A fine Morning.
      
      

      Monday. June 17th. 1771.
      
      
       Sat out upon the Eastern Circuit. Stopped at Boston, at my Office, and no where else. Came over Charlestown Ferry and Penny Ferry, and dined at Kettles in Maiden, by the Meeting House. Kettle is a Deputy Sherriff. The Meeting House is Mr. Thatchers.
       I mounted my Horse and rode to Boston in a Cloth Coat and Waiscoat, but was much pinched with a cold, raw, harsh, N.E. Wind. At Boston I put on a thick Flannel Shirt, and that made me comfortable, and no more—So cold am I or so cold is the Weather, 17th. June.
       Overtook Judge Cushing in his old Curricle and 2 lean Horses, and Dick his Negro at his Right Hand driving the Curricle. This is the Way of travelling in 1771. A Judge of the Circuits, a Judge of the Superiour Court, a Judge of the Kings Bench, Common Pleas, and Exchequer for the Province, travells, with a Pair of wretched old Jades of Horses, in a wretched old Dung Cart of a Curricle, and a Negro, on the same seat with him, driving.—But we shall have more glorious Times anon—When the Sterling Salaries are ordered out of the Revenue, to the Judges &c., as many most ardently wish—and the Judges themselves, among the rest I suppose. Stopped at Martins in Lynn with J. Cushing, oated, and drank a Glass of Wine—And heard him sigh and groan the Sighs and Groans of 77, tho he is yet active. He conversed in his usual, hinting, insinuating, doubting, scrupling Strain.
       Rode with King a D. Sherriff who came out to meet the Judges, into Salem, put up at Goodhues. The Negro that took my Horse soon began to open his Heart.—He did not like the People of Salem, wanted to be sold to Captn. John Dean of Boston. He earned 2 Dollars in a forenoon, and did all he could to give Satisfaction. But his Mistress was cross, and said he did not earn Salt to his Porridge, &c. and would not find him Cloaths &c.
       Thus I find Discontents in all Men. The Black thinks his Merit rewarded with Ingratitude, and so does the white. The Black estimates his own Worth, and the Merit of his Services higher than any Body else. So does the White. This flattering, fond Opinion of himself, is found in every Man.
       I have hurt myself to day, by taking cold in the forenoon and by drinking too much Wine, at Kettles and at Martins. I drank 1/2 Pint at Kettles and 2 Glasses at Martins.
       Just after I had drank Tea, and got my Fire made in my Chamber, my old Neighbour Jo. Barell came and lodged at Goodhues in the same Chamber with me. His Grief is intense indeed. He spent the whole Evening and a long Time after we got to Bed in lamenting the Loss of his Wife, in enumerating her Excellencies, &c. Heartily wishes himself with her. Would have been very glad to have gone with her. He married from pure Regard, utterly vs. the Will of his Mother and all his Friends because she was poor—but she made him happy. She was the best of Women. The World has lost all its Charms to him. He never shall be happy but in another Wife, and the Chances are so much vs. his getting so good an one, that his Hopes are faint. He never will marry for Money. His Mother and sister shall never illtreat another Wife. His Children shall never be slighted. He would never part with his Children for a Thousand Indies. He never would have a Woman that should make them an Objection. He had tryed his Wife in Prosperity And Adversity, she had made him happy in both. Just as he had got over all his Difficulties, and Providence smiled upon his Business and affairs, she was taken from him.—This Killing of Wives Mr. Adams is a dreadfull Thing. There is not an Hour but I think of her. I wish I was with her. I’d run the risque out this Moment. I never dined from her 3 Times in 6 years and 9 months, except on her Washing days. I never spent 3 Evenings from her in the whole Time. I am made for that sort of Life. She begged of me, but just before she dyed, to be married again immediately. She knew I must be unhappy she said, without a Wife to take Care of me. She beckoned to me, but a few Minutes before she died, when her Hands were as cold as clods. She whispered to me—I love you now—if I could but carry you and the Children with me I should go rejoicing.—
       In this eloquent Strain of Grief did he run on. Millions of Thoughts, did this Conversation occasion me. I thought I should have had no Sleep all night—however I got to sleep and slept well.
      
      
       
        
   
   First entry in “Paper book No. 18” (our D/JA/18), a stitched gathering of leaves containing entries through 5 July 1771 and a date heading but no entry for 6 July.


       
       
        
   
   CFA quotes an obituary notice of Anna, wife of Joseph Barrell, from the Boston Gazette, 22 April 1771 (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:280, note).


       
      
      

      Tuesday June 18. 1771.
      
      
       Rode with Mr. Barrell to Ipswich, and put up at Treadwells. Every Object recalls the Subject of Grief. Barrell all the Way to Ipswich was like the Turtle, bemoaning the Loss of his Mate. “Fine Season and beautifull Scenes, but they did not charm him as they used to. He had often rode this Way a Courting with infinite Pleasure,” &c. I cant reallize that she has left me forever. When she was well I often thought I could reallize the Loss of her, but I was mistaken. I had no Idea of it.—In short, this Mans Mournings have melted and softened me, beyond Measure.
      
       

      1771. Saturday. June 22nd.
      
      
       Spent this Week at Ipswich in the usual Labours and Drudgery of Attendance upon Court. Boarded at Treadwells. Have had no Time to write.
       Landlord and Landlady are some of the grandest People alive. Landlady is the great Grand Daughter of Governor Endicott, and has all the great Notions, of high Family, that you find in Winslows, Hutchinsons, Quincys, Saltonstals, Chandlers, Leonards, Otis’s, and as you might find, with more Propriety, in the Winthrops. Yet she is cautious, and modist about discovering of it. She is a new Light—continually canting and whining in a religious Strain. The Governor was uncommonly strict, and devout, eminently so, in his day, and his great grand Daughter hopes to keep up the Honour of the family in hers, and distinguish herself among her Contemporaries as much.— “Terrible Things, Sin causes.” Sighs and Groans. “The Pangs of the new Birth.” “The death of Christ shews above all things the heignous Nature of sin!” “How awfully Mr. Kent talks about death! How lightly and carelessly. I am sure a Man of his Years who can talk so about Death, must be brought to feel the Pangs of the new Birth here, or made to repent of it forever.” “How dreadfull it seems to me to hear him—I, that am so afraid of death, and so concerned lest I ant fit and prepared for it.—What a dreadfull Thing it was, that Mr. Gridley died so—too great, too big, too proud to learn any Thing. Would not let any Minister pray with him. Said he knew more than they could tell him— asked the News and said he was going where he should hear no News,” &c.
       Thus far Landlady. As to Landlord, he is as happy and as big, as proud, as conceited, as any Nobleman in England. Always calm and good natured, and lazy, but the Contemplation of his farm, and his Sons and his House, and Pasture and Cows, his sound Judgment as he thinks and his great Holiness as well as that of his Wife, keep him as erect in his Thoughts as a Noble or a Prince. Indeed the more I consider of Mankind, the more I see, that every Man, seriously, and in his Conscience believes himself, the wisest, brightest, best, happiest &c. of all Men.
       I went this Evening, spent an Hour, and took a Pipe with Judge Trowbridge at his Lodgings. He says, “you will never get your Health, till your Mind is at ease. If you tire yourself with Business, but especially with Politicks, you wont get well,” I said, I dont meddle with Politicks, nor think about em.—“Except, says he, by Writing in the Papers.”—I’le be sworn, says I, I have not wrote one Line in a Newspaper these two Years, &c.—The Judge says, he had an Hint, that Foster Hutchinson was appointed Judge because of the Judgment of the Court in the Case of Spear vs. Keen. The Merchants took the Alarm, and said that instead of Lawyers they ought to have Merchants upon the Bench, and Mr. Hutchinson being both a Lawyer and a Merchant he was the Man, vs. the Governors Determination, a little time before.—But this is one Instance among 1000 of the Governors Disguise, before those that he induces to believe has his entire familiarity and Confidence. He made Mr. Goffe understand he intended to make Worthington or some other Lawyer, a Judge, when he fully designed to make his Brother, not indeed to please the Merchants, or because Foster was a Merchant, but because he was his Brother and that the family might have a Majority in that Court. He is impenetrable to those who dont desire to reach any Imperfection in him, and who are determined not to fathom him, where they may. The Bigotted, the Superstitious, the Enthusiastical, the Tools, the Interested, the Timid, are all dazzled with his Glare, and cant see clearly, when he is in the Horizon.
      
      
       
        
   
   Capt. Nathaniel and his (2d) wife, Hannah (Endicott) Treadwell (Thomas F. Waters, Ipswich in the Massachusetts Bay Colony, Ipswich, 1917, 2:75, 81–84).


       
       
        
   
   Foster Hutchinson, brother of the Governor, was appointed an associate justice of the Superior Court on 21 March (Whitmore, Mass. Civil ListWilliam H. Whitmore, comp., The Massachusetts Civil List for the Colonial and Provincial Periods, 1630–1774, Albany, 1870., p. 70). The case of Nathan Spear v. Josiah Keen concerned a debt of Keen to Spear for molasses and coopering. Spear won a judgment in the Inferior Court in January, but Keen appealed, and the Superior Court in February reversed the decision, JA serving as Keen’s counsel. In 1773 Spear obtained a writ of review and Keen unaccountably defaulted. (Superior Court of Judicature, Minute Books 91, 95, 98; Records, 1771, fol. 211; 1773, fol. 105; Early Court Files, &c., Nos. 101970, 102329.) The bearing of the case on Foster Hutchinson’s appointment nowhere appears.


       
      
      

      Sunday June 23d.
      
      
       In the Morning my Horse was gone. Went to Meeting all day and heard old Mr. Rogers—a good, well meaning man, I believe. After Meeting rode to Newbury, and visited Brother Lowell, Brother Farnham, and then went and supped with Mr. Jonathan Jackson, in Company with Capt. Tracy, Mr. Hooper, Mr. Williams, Mr. Frasier and Brother Lowell. Then went and lodged with Lowell.
      
      
       
        
   
   Moses Frazier, a merchant of Newburyport. His daughter Mary was to have an important connection with the Adams family as the girl who principally inspired JQA’s poem “The Vision,” written in 1788. See JQA, Life in a New England TownLife in a New England Town: 1787, 1788. Diary of John Quincy Adams, While a Student in the Office of Theophilus Parsons at Newburyport, Boston, 1903., passim; Currier, NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764–1905, Newburyport, 1906–1909; 2 vols., 2:540–547; Bemis, JQASamuel Flagg Bemis, John Quincy Adams, New York, 1949–1956; 2 vols. [Vol. 1:] John Quincy Adams and the Foundations of American Foreign Policy; [vol. 2:] John Quincy Adams and the Union., 1:24 and note, with references there.


       
      
       

      Monday. June 24. 1771.
      
      
       Reached Portsmouth with Lowell, and walked half an Hour with him on the Town House Floor, with Mr. Livius and Mr. Jona. Warner, &c. Put up at Tiltons, and intend to visit the Governor this afternoon.
       Had a good deal of Chat with Lowell on the Road. He practises much in New Hampshire, and gave me an Account of many strange Judgments of the Superior Court at Portsmouth—that an Infant, if allowed to trade by his Parents, is bound by his Contract, &c. And he gave me an Account also of the Politicks of the Province. A Controversy is arising or has arisen in the Wentworth Family. The old Governor by his Will gave all his Estate to his Wife, and she is since married to one Michael Wentworth, which has a little disappointed the Governor, and he not long since asked the Advice of his Council whether he might not reassume the Lands which were formerly granted by the late Governor to himself, or at least reserved to himself, in each Grant of a Township, and grant them over again to a 3d. Person from whom he might take a Conveyance of them to himself. All the Council except Livius, advised him to the Reassumption, He having laid before them the Opinion of S. Fitch of Boston, that the Governor could not grant Land to himself. Livius dissented and entered his Protest and gave his Reasons, for which the Governor has displaced him, as a Judge of one of their Courts.
       At Tiltons in Portsmouth I met with my Cousin Joseph Adams, whose Face, I was once as glad to see as I should have been to see an Angel. The Sight of him gave me a new feeling. When he was at Colledge, and used to come to Braintree with his Brother Ebenezer, how I used to love him. He is broken to Pieces with Rheumatism and Gout now. To what Cause is his Ruin to be ascribed?
       After Dinner a Gentleman came to Tiltons to enquire me out, and it proved to be Mr. Pickering a Lawyer. He treated me with great Politeness, and seems a very sensible and well accomplished Lawyer.
       After Dinner rode to York and put up at Ritchies, with Lowell and Bradbury.
      
      
       
        
   
   “The old Governor” was Benning Wentworth (1696–1770); his successor was his nephew, John Wentworth, JA’s Harvard classmate (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements., under both names).


       
       
        
   
   Joseph (1723–1801), a physician, and his brother Ebenezer (1726–1764) were sons of JA’s uncle, Rev. Joseph Adams, of Newington, N.H. (A. N. Adams, Geneal. Hist, of Henry Adams of BraintreeAndrew N. Adams, A Genealogical History of Henry Adams, of Braintree, Mass., and His Descendants, Rutland, Vt., 1898., p. 398).


       
       
        
   
   Doubtless John Pickering (1737–1805), later a state and federal judge famous for his eccentricities and still more famous for his highly political impeachment by Congress, 1803 (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
      
       

      Tuesday June 25th. 1771.
      
      
       At York Court, dined with the Judges, and spent the Evening at Ritchies with Bradbury and Hale of Portsmouth, a sensible young Lawyer. Bradbury says there is no need of Dung upon your Mowing Land if you dont feed it in the Fall nor Spring. Let the old Fog remain upon it, and die and rot and be washed into the Ground, and dont suffer your Cattle to tread upon it and so poach and break the soil, and you will never want any Dung.
       Recipe to make Manure.
       Take the Soil and Mud, which you cutt up and throw out when you dig Ditches in a Salt Marsh, and put 20 Load of it in a heap. Then take 20 Loads of common Soil or mould of Upland and Add to the other. Then to the whole add 20 Loads of Dung, and lay the whole in a Heap, and let it lay 3 months, then take your Spades And begin at one End of the Heap, and dig it up and throw it into another Heap, there let it lie, till the Winter when the Ground is frozen, and then cart it on, to your English Grass Land.—Ten or 20 Loads to an Acre, as you choose.—Rob. Temple learnt it in England, and first practised it at Ten Hills. From him the Gentry at Cambridge have learnt it, and they all Practise it.
       I will bring up 20 or 30 Loads, of this Salt Marsh Mud, and lay it in my Cow Yard upon the Sea Weed that is there, bring up that which lies in the Road by James Bracketts as we go to Mr. Quincys. Query. Would not a Load of fresh meadow Mud, and a Load of Salt Meadow Mud with some Sand, and some dung &c. make a good Mixture.
       If I can so fence and secure Deacon Belchers and Lt. Belchers Orchards, as not to feed them at all in the Fall, Winter nor Spring I could get a fine Crop of English Hay from thence. But I must keep up my Fences all Winter to keep off my Neighbours Creatures, Hogs, Horses, Oxen, Cows and Sheep.
      
      

      Wednesday June 26th: 1771.
      
      
       Yesterday I had a good deal of Conversation with Judge Trowbridge. He seems alarmed about the Powers of the Court of Probate. He says if Judge Danforth was to die Tomorrow, and the Governor was to offer that Place to him, he would not take it, because he thinks it ought always to be given to some Judge of the Inferiour Court, and then, some one Lawyer might be found in each County who would take a Seat upon the Inferiour Bench, if he could be made a Judge of Probate at the same Time. He says he is utterly against Foster Hutchinsons holding the Probate Office in Boston, if he takes his Place upon the Superior Bench—and if the Governor is an integral Part, of the Court of Probate, the Supreme ordinary, i.e. if he is not, with the Members of the Council, only Primus inter Pares but has a Negative upon all their Decrees as Governor Shirley, Govr. Bernard and the late Secretary, were of Opinion, he thinks we may be in great Danger from the Court of Probate, and Judge Russell always opposed every Attempt to extend the Power of the Court of Probate.—He used to say We might have Bishops here, and the Court of Probate might get into their Hands, and therefore We ought to be upon our Guard.
      
      

      Fryday June 28th. 1771.
      
      
       At York. Yesterday I spent in Walking, one Way and another, to view the Town. I find that Walking serves me much. It sets my Blood in Motion much more than Riding.
       Had some Conversation this Week with Chadburn of Berwick. He says, that Jo. Lee came to him, on the Election day Morning, and said “I know you are a peaceable Man. Why cant you vote for a few Gentlemen who would be agreable to the Governor and then perhaps some Gentlemen may not be negatived who would be agreable to you. Why cant you promote a Coalition?” Chadburn answered, I dont know who would be agreable to the Governor. I have not had a List.—Lee then mentioned Mr. Ropes, Lt. Govr. Oliver, and some of the Judges.—Why cant you choose some of those old Statesmen, who have been long and intimately acquainted with the Policy of the Province? &c.— Thus the Governors Emissaries are busy—instilling, insinuating, their Notions, and Principles, &c.
       Had a little Chat this Week with Coll. Sparhawk of Kittery. He says “Now you are come away, they are become peaceable. You kept up a shocking Clamour while you was there.”—This he said laughing, but there was rather too much Truth in it, to be made a Jest.—“They do you the Justice to say that no Man ever spoke more freely, than you did, and in Opposition to the rising Sun. But in order to take off from your Virtue, they say there is some private Pique between the Governor and you.”—I told him there was none. He had always treated me well personally. If I had been actuated by private Pique, I would not have left the general Court but I would have remained there on Purpose to plague him. I could at least have been a Thorn in his Side—&c. But that I had been fully convinced in my own Mind these 10 Years that he was determined to raise himself and family, at all Hazards, and even on the Ruins of the Province, and that I had uniformly expressed that Opinion these 10 Years.
       Sparhawk mentioned the Intrepidity of Sam Adams, a Man he says of great Sensibility, of tender Nerves, and harrased, dependant, in their Power. Yet he had born up against all—it must have penetrated him very deeply, &c.
      
     